Citation Nr: 0725425	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-24 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1984 to December 1987.  This matter is before the 
Board of Veteran' Appeals (Board) on appeal from an April 
2003 rating decision of the Los Angeles Department of 
Veterans Affairs (VA) Regional Office (RO).

An August 19, 2002 rating decision granted service connection 
for residuals of head trauma (rated 10 percent) and for 
floaters (also rated 10 percent), and denied service 
connection for bipolar disorder, a bilateral ankle 
disability, and Bell's palsy.  In a statement dated June 5, 
2003 (received June 9, 2003) the veteran indicated he 
disagreed with "all the decisions" in the August 19 2002 
rating decision.  In July 2004 the RO issued a statement of 
the case (SOC) addressing matters regarding claims of service 
connection for bipolar disorder, bilateral ankle disability, 
and Bell's palsy, and the ratings assigned for residuals of 
head trauma and for floaters.  A cover letter advised the 
veteran that to perfect an appeal in these matters he had to 
submit a substantive appeal.  He has not done so, and these 
matters are not before the Board.  


FINDING OF FACT

The evidence does not show a DSM-IV diagnosis of PTSD, or 
that the veteran was subjected to his alleged stressor event 
in service.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via letters in November 2002, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letters informed the veteran that he should submit any 
medical evidence pertinent to his claim.  Letters to the 
veteran, including in November 2002, provided notice specific 
to PTSD, and were accompanied by forms requesting the 
specific information needed to seek verification of alleged 
stressor events (including based on personal assault/sexual 
trauma.  Although full VCAA notice was not provided to the 
veteran prior to the initial adjudication in this matter, he 
has had ample opportunity to supplement the record and to 
participate in the adjudicatory process. The claim was 
reajudicated after all essential notice was given.  See March 
2006 supplemental SOC (SSOC).  He is not prejudiced by any 
notice deficiency, including in timing, earlier in the 
process.

While the veteran did not receive notice regarding disability 
ratings or effective dates of awards (Dingess v. Nicholson, 
19 Vet. App. 473 (2006)), the decision below denies (and does 
not grant) service connection; neither the rating of a 
disability nor the effective date of an award is a matter for 
consideration.  Hence, the veteran is not prejudiced by non-
receipt of such notice.

The veteran's pertinent treatment records have been secured.  
The veteran has not identified any pertinent evidence that 
remains outstanding (significantly, he stated on his October 
2002 claim that he did not have any additional medical 
evidence to submit).  Notably, since the veteran did not 
provide sufficient information in his July and September 2004 
letters responding to notice, the RO was unable to undertake 
the development for stressor verification specific to claims 
seeking service connection for PTSD based on personal assault 
(i.e., in accordance with 38 C.F.R. § 3.304(f)(3).  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.

B.		Factual Background

The veteran claims he has PTSD resulting from sexual 
harassment by a superior in service.  His service medical 
records show that he sustained a mild concussive injury in 
March 1985.  On mental status examination in March 1985 for 
complaints of emotional lability it was noted that he had 
anxiety due to head trauma and changes in his interpersonal 
life.  The Axis I diagnosis was phase of life problem.  
Individual counseling was recommended.  On service separation 
examination psychiatric clinical evaluation was normal. 

In October 2002, the veteran submitted a claim seeking 
service connection for PTSD.  He indicated that PTSD was 
diagnosed by a Dr. S.R. at VAMC Long Beach.

VA treatment records from April 2002 to September 2005 show 
that the veteran was seen and treated in mental health 
services for various mental disabilities, to include bipolar 
disorder.  [As noted above, service connection for bipolar 
disorder was denied in August 2002, and that matter is not 
before the Board.]  Notes from S.R. (a psychology intern) are 
silent for a PTSD diagnosis.

On January 2003 VA psychiatry service visit, it was noted 
that the veteran had a history of bipolar disorder.  He 
reported that bipolar disorder was diagnosed in 1991.  He 
also related that he was sexually harassed by a superior 
officer in the military.  The report of the visit does not 
mention PTSD.

On April 2004 VA psychological evaluation/consultation, the 
veteran's history of bipolar disorder was noted.  The Axis I 
diagnoses were depression, r/o bipolar disorder, and r/o 
dysthymia.

On May 2004 VA neuropsychological consultation, a thorough 
neuropsychological history was noted.  The Axis I diagnoses 
were cognitive disorder not otherwise specified (possibly 
related to a history of bipolar disorder and/or mild head 
injury), substance abuse in remission.

VA psychological therapy notes  from L.M., psychologist 
(November 2004 to June 2005) reflect that the veteran was 
being seen (generally in 45 minute sessions) for bipolar 
disorder and PTSD.  None of the sessions produced a diagnosis 
of PTSD or specifically discussed any effects of a traumatic 
event in service.  

C.		Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and they 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Service department 
records must support, and not contradict, the claimant's 
testimony regarding noncombat stressors.  Doran v. Brown, 6 
Vet. App. 283 (1994).  Where the stressor alleged is related 
to personal/sexual assault, evidence from sources other than 
service records may be used to corroborate the stressor 
event.  38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When all of the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The threshold question in any claim seeking service 
connection is whether the veteran, in fact, has the 
disability for which service connection is sought.  That is 
the critical question here, i.e., does the veteran have PTSD?  
See 38 C.F.R. § 3.304(f).  Here, while the veteran has been 
evaluated and treated for various mental health problems (and 
a psychology notation indicates he is being followed for 
PTSD), no medical professional has offered an Axis 1 
diagnosis of PTSD conforming to DSM-IV.  See 38 C.F.R. 
§§ 3.304(f), 4.125.  The diagnostic assessment has 
consistently been bipolar disorder.  

In light of the foregoing, the Board finds that the 
evidentiary record does not show that the veteran has PTSD.  
In the absence of evidence that he has a medical diagnosis of 
PTSD, there is no valid claim of service connection for such 
disease.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

It is further noteworthy that other requirements for 
establishing service connection for PTSD also are not met.  
The claim of service connection for PTSD is premised on an 
allegation of sexual harassment in service.  As this is a 
noncombat stressor, it requires verification/corroboration.  
Accordingly, the RO sought identifying information from the 
veteran to enable development for verification of the alleged 
stressor.  He was advised that his initial response in July 
2004 provided insufficient information to pursue verification 
of his stressor allegation, and was asked to provide further 
information.  His subsequent response, in September 2004, 
likewise did not provide sufficient information to enable 
development for verification of his alleged stressor event.  
He did not provide any corroborating evidence himself.  
Accordingly, the Board finds that evidentiary record also 
does not contain corroborating evidence of the alleged 
(sexual assault) stressor event in service.  

As the competent evidence of record does not include a 
diagnosis of PTSD by a medical professional who explains the 
basis for the diagnosis, i.e., identifies the constellation 
of symptoms supporting it, and does not include evidence 
corroborating the stressor event alleged by the veteran, the 
preponderance of the evidence is against a finding that the 
veteran has PTSD based on a stressor event in service.  
Accordingly, this claim must be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


